265 S.W.3d 358 (2008)
John DONALDSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90475.
Missouri Court of Appeals, Eastern District, Division Three.
September 30, 2008.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
*359 Before ROBERT G. DOWD, JR., J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Movant, John Donaldson, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that his plea counsel rendered ineffective assistance by failing to request that the plea court have him screened for long-term drug treatment.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).